DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 was filed after the mailing date of the Non-Final Rejection on 1/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 4/19/22 has been accepted and entered.  Accordingly, Claims 1 and 20 have been amended.  
Claim 2 is cancelled. 
Claims 1 and 3-20 are pending in this application. 
In view of the filed terminal disclaimer, the previous double patenting rejection to claims 1-3, 4-19, and 20 is withdrawn.  

Allowable Subject Matter
Claims 1 and 3-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

	Hui et al. (WO 2016/203290A1), which is directed to variable synchronization block format, and teaches that a wireless device receives, from an access node, a first synchronization signal block (Step 1220, FIG. 12); the first synchronization signal block is phase offset from the second synchronization signal block (page 4, lines 19-20); 
	“NR-PBCH Design”, Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WGI Meeting #87 RI-1612807 teaches that the PSS, SSS and/or PBCH can be transmitted within a SS block (page 1, 2nd agreements, Introduction); NR-PBCH is part of SS block (page 2, Section 2.2)); each SS block transmitted via one or multiple beams in SFN manner would convey the same NR-PBCH content (page 5, Section 3.4); 
	Gao et al. (U.S. Patent Application Publication No. 2019/0297560), which is directed to method and apparatus for transmitting initial access signal; and teaches searching for the respective components in the synchronization signal block at predefined time-frequency positions of the respective components in the synchronization signal block (par [0021]);
	Ly et al. (U.S. Patent Application Publication No. 2018/0270772), which is directed to synchronization signal transmission in a new radio wireless communication system; and teaches that a base station repeatedly transmits a first synchronization signal block located in a primary frequency location with the same periodicity as a second synchronization signal block located in an additional frequency location (par [0080]); and 
	Axnas et al. (WO 2016/203290A1), which is directed to variable synchronization block format; and teaches that the one or both of the first synchronization signal block and the second synchronization signal block repeatedly activate the same beam two or more times (page 3, lines 9-14). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “determine a location of a frequency resource of a second synchronization signal block according to preset information comprised in the physical broadcast channel (PBCH), wherein the preset information comprises a frequency domain interval between the first synchronization signal block and the second synchronization signal block; wherein the processor is configured to: determine a frequency domain location of the second synchronization signal block according to a frequency domain location of the first synchronization signal block and the frequency domain interval between the first synchronization signal block and the second synchronization signal block” (claims 1, 20)  and “determine a location of a time-frequency resource of a second synchronization signal block according to preset information comprised in the first synchronization signal block, wherein the first synchronization signal block and the second synchronization signal block are sent using a same beam” (claim 4) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414